Citation Nr: 0015107	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-29 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1992, for service connection for Paget's Disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from October 1940 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a February 1997 rating action in 
which service connection for Paget's Disease was established, 
effective from November 1992.  The veteran, through his 
representative, expressed his disagreement with the effective 
date of that award in May 1997, and a statement of the case 
was issued in September 1997.  The veteran's appeal in this 
regard was perfected in October 1997, upon receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals).  A 
hearing at which the veteran provided testimony was conducted 
by a Hearing Officer at the RO in May 1998, and a 
supplemental statement of the case was issued in February 
1999.  In due course, the case was forwarded to the Board in 
Washington, DC.  

In addition to the foregoing, the Board wishes to point out 
that this decision does not address any claim of error in any 
prior Board decision which considered the veteran's 
entitlement to service connection for Paget's Disease.  
Accordingly, any prior Board decision addressing that matter 
will be construed as final for purposes of the current 
appeal.  We do note, however, that the veteran has separately 
moved for revision or reversal of a May 1969 decision of the 
Board, which had determined that service connection was not 
warranted for Paget's Disease, on the grounds that the 1969 
Board decision contained clear and unmistakable error.  That 
matter is being addressed in a separate decision at this 
time.  

The Board also observes that, at the hearing conducted in May 
1998, the veteran's representative referred to pending claims 
regarding entitlement to service connection for hearing loss, 
a gallbladder disability, a kidney disability, and a 
disability of the eyes, all of which he contended are 
secondary to the veteran's Paget's Disease.  It does not 
appear, however, that a decision on any of those claims has 
been entered and, as they are not inextricably intertwined 
with the present appeal, they will not be further addressed 
herein, but are referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran initially filed a claim for service 
connection for Paget's Disease in March 1967, which claim was 
ultimately denied by the Board in May 1969.  

3.  The veteran filed a second claim for service connection 
for Paget's Disease, which was ultimately granted; the date 
of receipt of that claim, November 30, 1992, is the date from 
which service connection was made effective.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than November 30, 1992, for service connection for Paget's 
Disease have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the first time the 
veteran submitted an application for benefits relating to 
Paget's Disease was in March 1967.  On a VA Form 21-4138 
(Statement in Support of Claim) he wrote that, while it was 
not until 1956 that he was actually diagnosed to have Paget's 
Disease, he recalled symptoms from service which he thought 
could be attributed to that disease, and that service 
connection for it should be established.  In connection with 
this claim, the RO reviewed the veteran's service medical 
records, as well as a report from a private hospital 
outlining admissions at that facility since 1959.  Since 
those records did not reflect any relationship between 
Paget's Disease and service, the veteran's claim for service 
connection for that disability was denied in a May 1967 
rating action.  

The veteran subsequently perfected an appeal with respect to 
the denial of that claim, and additional medical evidence was 
obtained.  This evidence included records reflecting a 
diagnosis of Paget's Disease beginning in 1956, as well as 
various opinions regarding the time of onset of this and 
other disabilities.  Also received were photographs of the 
veteran taken during service, and statements from two 
individuals with whom the veteran had served.  After 
reviewing all the evidence of record, the Board, in a May 
1969 decision, denied service connection for Paget's Disease.  

The record reflects that, following the Board's denial of the 
veteran's previous claim of service connection for Paget's 
Disease, he did not submit any further claim for that or any 
other VA benefit until November 30, 1992.  On that date, the 
RO received a VA Form 21-4138 signed by the veteran, on which 
he sought --

to reopen my claim for a virus infection causing 
Pagets Disease of which I had in the service and 
was treated for same since 1942 at which time I was 
hospitalized and had renal surgery which resulted 
into my present condition.

As noted in the Introduction section of this decision, that 
is the claim which ultimately led to the February 1997 rating 
action, in which service connection for Paget's Disease was 
granted, effective from November 30, 1992. 

Applicable statutory and regulatory provisions stipulate that 
the effective date of an award of service connection based 
upon a claim reopened after final disallowance will be the 
date of receipt of the reopened claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. §§ 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999); see Lapier v. Brown, 5 
Vet.App. 215, 216-217 (1993)("an award granted on a reopened 
claim may not be made effective prior to the date of receipt 
of the reopened claim.") 

The foregoing record clearly demonstrates that the veteran 
first filed a claim for service connection for Paget's 
Disease in 1967, which claim was ultimately denied by the 
Board in May 1969.  The veteran did not next attempt to 
reopen his claim in this regard until November 1992, which 
was the date from which service connection was eventually 
established.  This award is entirely consistent with the 
controlling statute and regulation set out above, which 
provide that, after a claim has been reopened, any right to 
benefits ultimately established shall not commence earlier 
than the date of the new claim.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for Paget's Disease any earlier than that 
which has been currently assigned, i.e., November 30, 1992.


ORDER

Entitlement to an effective date earlier than November 30, 
1992, for the grant of service connection for Paget's Disease 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

